Citation Nr: 9910040	
Decision Date: 04/12/99    Archive Date: 04/29/99

DOCKET NO.  94-16 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for lumbosacral strain 
with degenerative joint disease, currently rated 40 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and [redacted]


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel

REMAND

The appellant had active military service from May 1943 to 
March 1946.  

Review of the claims file reveals that the RO received 
additional private medical evidence from the appellant in 
November 1998, which was not considered by the RO prior to 
the RO submitting it to the Board in February 1999.  Because 
this additional evidence was submitted to the Board within 90 
days of the RO's transfer of the claims file to the Board in 
December 1998, the provisions of 38 C.F.R. § 20.1304 are for 
consideration.  Any pertinent evidence submitted by the 
appellant or his representative, which is accepted by the 
Board under the provisions of 38 C.F.R. § 20.1304, as well as 
any such evidence referred to the Board by the originating 
agency under 38 C.F.R. § 19.37(b), must be referred to the 
agency of original jurisdiction for review and preparation of 
a Supplemental Statement of the Case, unless this procedural 
right is waived by the appellant, or unless the Board 
determines that the benefit, or benefits, to which the 
evidence relates may be allowed on appeal without such 
referral.  Such waiver must be in writing or, if a hearing on 
appeal is conducted, formally entered on the record orally at 
the time of the hearing.  38 C.F.R. § 20.1304(c).  Review of 
the claims file does not show that the appellant has waived 
his procedural right to have the RO evaluate the additional 
evidence prior to the Board's adjudication of the case.  
Moreover, the additional medical evidence is pertinent to the 
appellant's claim of entitlement to an increased evaluation 
for his lumbosacral strain with degenerative disc disease 
because it describes exacerbations of back and right hip pain 
and indicates that musculo-skeletal review was very positive 
pertaining to the low back, right sacroiliac joint, and right 
leg. 

In addition, the appellant has stated that he did receive 
notification to appear for the scheduled May 1998 
examination.

In view of the above the appellant's case requires a REMAND 
of his claim to the RO for the following action:  

1.  The RO should schedule the veteran 
for another orthopedic examination to 
ascertain the degree of disability caused 
by his back disorder.

2.  The RO should consider the 
appellant's claim in view of the 
additional medical evidence that was 
forwarded to the Board by the RO after 
the claims file was transferred to the 
Board.  If the decision remains adverse 
to the appellant, a supplemental 
statement of the case should be furnished 
to him and his representative, and they 
should be permitted the appropriate 
period of time within which to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration.  

The purpose of this REMAND is to ensure that the appellant 
receives his due process rights.  No opinion, either legal or 
factual, is intimated as to the merits of the appellant's 
claim by this REMAND.  He is not required to undertake any 
additional action until he receives further notification from 
VA.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (Court) (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBA's 
ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.  






		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).  


